DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

    FLORIDA DEPARTMENT OF AGRICULTURE AND CONSUMER
  SERVICES and the FLORIDA COMMISSIONER OF AGRICULTURE,
                         Appellants,

                                      v.

                          TOBY BOGORFF, et al.,
                               Appellees.

                                No. 4D17-2161

                            [November 15, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
00-18394 (08) CACE.

   Wesley R. Parsons, Karen H. Curtis and David S. Weinstein of Clarke
Silverglate, P.A., Miami, for appellants.

  Bruce S. Rogow and Tara Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, Robert C. Gilbert of Grossman Roth Yaffa Cohen, P.A., Coral
Gables, Joseph H. Serota and Jamie A. Cole of Weiss Serota Helfman Cole
& Bierman, P.L., Coral Gables, and William S. Williams of Lytal, Reiter,
Smith, Ivey & Fronrath, L.L.P. , for appellees.

PER CURIAM.

  Affirmed. See Conner v. Mid-Florida Growers, Inc., 541 So. 2d 1252,
1256 (Fla. 2d DCA 1989); see also, State of Fla., Dep’t of Ins. v. Accelerated
Benefits Corp., 817 So. 2d 1086 (Fla. 4th DCA 2002)

WARNER, MAY and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.